Citation Nr: 1038860	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder of the left 
hand.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.

4.  Entitlement to service connection for a disorder of the low 
back.

5.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to posttraumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

7.  Entitlement to a compensable evaluation for a right knee 
disability, to include instability and a medical collateral 
ligament tear.

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, B.G.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Veteran was afforded a Board hearing, held by the 
undersigned, in April 2010.  A copy of the hearing transcript has 
been associated with the record.

The issues of entitlement to service connection for a 
cardiovascular disorder, to include as secondary to PTSD, 
entitlement to service connection for PTSD, entitlement to 
service connection for a disorder of the low back, entitlement to 
a compensable evaluation for a right knee disability, to include 
instability and a medical collateral ligament tear, and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disorder of the left hand was not manifest during service, 
was not manifest within one year of separation, and any current 
left hand disorder is not attributable to service.

2.  A headache disorder did not have its onset in or is otherwise 
attributable to service.  

3.  Peripheral neuropathy of the upper and lower extremities was 
not manifest during service, was not manifest within one year of 
separation, and current peripheral neuropathy of the upper and 
lower extremities is not attributable to service.


CONCLUSIONS OF LAW

1.  A disorder of the left hand was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

2.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Peripheral neuropathy of the upper and lower extremities was 
not incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) require 
VA to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In this case, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in December 2004, 
prior to initial adjudication, informed the Veteran of the 
information necessary to substantiate his claim.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
As the Veteran's claims for service connection are denied herein, 
a letter providing the general criteria for the assignment of 
disability ratings and effective dates is not required in this 
instance.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006).  

In addition to the foregoing, the Board observes that the 
appellant's VA treatment records and identified private medical 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board notes that the Veteran 
testified during his hearing that he received ongoing treatment 
at the Oak Park Vet Center for psychological disorders.  See 
Transcript, p. 37.  Moreover, a review of the record on appeal 
does not reveal treatment records from this facility from January 
2007 through the present.  Nonetheless, while VA generally has an 
obligation to obtain any outstanding VA treatment records, the 
Board finds that a remand to obtain these records is not required 
because the Veteran has also notified VA that these records are 
not pertinent to the issues being adjudicated in this decision.  
See 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  
When viewed as analogous to outstanding SSA records, VA is not 
obligated to remand an appeal to procure records unrelated to the 
disability at issue.  See Golz v. Shinseki, No. 09-7039 (Fed. 
Cir.) (Jan. 4, 2010).  

In light of the foregoing, the Board finds that no additional 
evidence, which may aid the Veteran's claim or might be pertinent 
to the bases of the claim, has been submitted, identified, or 
remains outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991), 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this case, the Board finds that a VA examination is 
not necessary to determine whether any of the disorders decided 
herein are related to his period of honorable service, as the 
standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  Id 
at 81.

However, as explained below, the Veteran has presented no 
competent medical evidence of an in-service injury.  Also 
significant is the fact that the Veteran's record is silent for a 
diagnosis of any claimed disorder.  In light of these findings, 
the first and second prongs of McLendon have not been met.  
Therefore, a medical nexus opinion, under the circumstances 
presented in this case, is not warranted, as there is no 
competent evidence of a current disability, or indication that 
such disability is related to the Veteran's service.  
Accordingly, the Board finds that no further action is necessary 
to meet the requirements of the VCAA or the Court.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Service Connection 

In this case, the Veteran claims that he has a disorder of the 
left hand, headaches, and peripheral neuropathy of the upper and 
lower extremities, all as a result of his period of active 
service.  According to the Veteran, he injured his left hand 
during parachute training, while practicing parachute landing 
falls (PLF).  See Transcript, p. 15.  He further testified that 
his headaches were the result of proximity to explosions during 
combat.  See Transcript, p. 27.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a period 
of war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  The Court held 
that, in order to prevail on the issue of service connection on 
the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that for injuries alleged to have been 
incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof regarding events that occurred 
during combat.  See Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the question of 
either the existence of a current disability or nexus between 
that disability and service, both of which generally require 
competent medical evidence.  See generally, Brock v. Brown, 10 
Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 
15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Board finds that the appellant's receipt of the 
Combat Infantryman Gunner Badge does qualify him for application 
of the relaxed evidentiary standard of proof pursuant to 38 
U.S.C.A. § 1154(b), in that these awards are indicative of actual 
combat.  See also January 2006 rating decision.  The record also 
indicates that the Veteran served in the Republic of Vietnam from 
March 1969 to January 1970; his military occupational specialty 
was light weapons infantryman.  However, the dispositive factor 
in the analysis of these claims is whether the Veteran suffers 
from current disorders as a result of injuries he experienced in 
service, or current symptomatology that can be associated with 
these injuries.  As the medical evidence of record fails to show 
that the Veteran experiences such disorders or symptoms, service 
connection for each issue currently on appeal must be denied.

At the outset, the Board notes that the evidence of record does 
not contain a diagnosis for a left hand disorder, a headache 
disorder, or for peripheral neuropathy.  Thus, element (1) of 
Hickson has not been satisfied for any issue, in that the Veteran 
has not demonstrated that he has a current diagnosis for any 
claimed disorder discussed herein.  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, 
without a current diagnosis of any claimed disorder, the Veteran 
lacks the evidence necessary to substantiate his claims for 
service connection.

Further, the Board notes that "disability" means an impairment in 
earning capacity resulting from diseases and injuries and their 
residual conditions.  See 38 C.F.R. § 4.1 (2009); see also Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, such as 
tingling or pain, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Veteran's service treatment records are negative for 
complaints, diagnoses, or treatment for a disorder of the left 
hand, headaches, or peripheral neuropathy.  On separation in 
February 1970, his upper extremities, spine, neurologic system, 
and head were all "Normal."  The only defect reported was a 
tear in the right medial meniscus.  See Examination report, 
February 9, 1970.

Post-service, the Veteran was diagnosed with cerebral vascular 
disease in May 1999.  The Veteran's provider did not relate this 
disorder to his period of active service.  In December 2000, the 
Veteran stated that his headaches were gone, and that he "felt 
great."  A private report, dated July 14, 2003, noted a history 
of occlusions of the carotid arteries.  It was further noted that 
the Veteran did not complain of joint pain, numbness, or 
headaches.  Similar results were recorded by that provider on 
five other occasions during that year.  A November 2004 VA 
outpatient report noted remote thumb and wrist fractures (the 
left or right hand was not identified), however, no residuals 
from either remote fracture were observed.  At that time, an 
October 2003 neurosurgical procedure, to restore blood flow, was 
noted as well.  On neurological examination, the Veteran's gait 
was stable, sensation was grossly intact, and strength was 5/5 in 
all four extremities.  A diagnosis of peripheral vascular disease 
was provided in a June 14, 2005, VA outpatient report.  A 
September 2005 VA outpatient report related the Veteran's back 
pain to "likely DJD and also concern for radiculopathy secondary 
to disc herniation."  However, a diagnosis of peripheral 
neuropathy was not provided at that time.

During a November 2006 RO hearing, the Veteran testified that he 
did not suffer any parachute landing injures during combat.  See 
RO Transcript, p. 3.  He stated that a problem with his carotid 
arteries resulted in neurosurgery, and that all of his headaches 
were related to an issue with his brain.  The Veteran stated that 
headaches had been constant from the time of separation until his 
surgical procedure.  See RO Transcript, p. 8.

The Veteran also testified before the undersigned in April 2010.  
Regarding his left hand, he stated that it was injured during 
parachute landing training, and that it had been painful and 
tingling since 1968.  See Board Transcript, pp. 15-16.  As to 
this claimed headache disorder, he testified that he had 
headaches four to five times per month (see Board Transcript, p. 
25), however, it was unclear as to the Veteran's theory of 
etiology.  Following the discussion of headaches, he noted his 
proximity to explosions in service, but his testimony appeared to 
center around his claim for PTSD.  Regarding peripheral 
neuropathy, he stated that he was diagnosed with this disorder 
following service, but those providers had died and the Veteran 
did not retain any records of that diagnosis.  See Board 
Transcript, p. 35.

As to the Veteran's assertions that his claimed disorders are 
causally-related to an undocumented, in-service accident, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that must 
be considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held 
that, in some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the Board 
in the first instance.  The Court set forth a two-step analysis 
to evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury for 
which lay evidence is competent evidence.  If so, the Board must 
weigh that evidence against the other evidence of record.  See 
Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. 
March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992) (single judge decisions may be relied upon for any 
persuasiveness or reasoning they contain).  

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service injuries 
resulting from parachute landings, proximity to explosions, and 
pain and numbness in the hands and other extremities.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, 
these statements are competent, and must be given proper weight.  
However, while the Veteran is competent to report details such as 
these, he has not been shown to be competent to link any current 
diagnosis of any claimed disorder to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions].  Therefore, although the statements of 
record offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between any claimed disorder and his period of service.

Based on the foregoing, the Board finds that the evidence of 
record does not establish current diagnoses for the Veteran's 
claimed disorders.  While possible DJD and radiculopathy were 
noted in November 2005, the record is silent for a current 
diagnosis of any left hand disorder or peripheral neuropathy, 
following repeated visits to VA and private orthopedists since 
filing his claim in 2004.  Although remote hand fractures were 
noted, no residuals form those injuries were reported.  Further, 
there is no evidence in the record of a current, chronic headache 
disorder.  VA and private treatment reports noted the existence 
of cerebrovascular disease with surgical treatment in 2003, 
however this disorder has not been related to the Veteran's 
period of active service.

In fact, there is no medical evidence of record linking any 
claimed disorder to the Veteran's period of active service.  The 
Board may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed to 
know the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  See Colvin.  
Despite the presence of VA and private records throughout the 
appellate period, not a single provider has diagnosed peripheral 
neuropathy, a current left hand disorder (or a residual disorder 
resulting from prior fractures), or a headache disorder.

While the Veteran testified that he was diagnosed with peripheral 
neuropathy by a private provider years prior, these records are 
apparently unavailable.  As such, the Board finds that no 
probative, medical evidence is contained within the claims file 
to support the Veteran's contentions.  

In sum, the competent and probative evidence does not establish 
that the Veteran's claimed disorders began in service.  There are 
no contemporaneous records of any complaints, findings, 
treatment, or diagnosis of any claimed disorder either during 
service, within one year after service, or currently.  In 
contrast to the claims of the Veteran, in which he noted 
continuous symptoms for each disorder since separation from 
active duty, the record establishes that approximately 34 years 
after separation, the Veteran filed a claim for service 
connection these disorders.  This significant lapse of time is 
highly probative evidence against the Veteran's claims of 
continuous symptomatology and of a nexus between each claimed 
disorder or symptoms and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical treatment 
may be considered in the analysis of a service connection claim).  
Therefore, because there is no medical evidence within the record 
of a current left hand disorder, headache disorder, or a 
diagnosis of peripheral neuropathy, coupled with the lack of any 
probative medical opinion linking any current disorder to the 
Veteran's period of active service, these claims must be denied 
at this time.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2009).  Therefore, the preponderance is against the 
Veteran's claims for entitlement to service connection for a left 
hand disorder, a headache disorder, and peripheral neuropathy, 
and they must be denied.


ORDER

Entitlement to service connection for a disorder of the left hand 
is denied.

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities is denied.


REMAND

The Board regrets any further delay in adjudicating the Veteran's 
remaining claims.  However, pursuant to the duty to assist, these 
issues must be remanded for further development.

Regarding the Veteran's claim for entitlement to service 
connection for a back disorder, he testified that he initially 
injured his back during active duty as a result of parachute 
training.  See Board Transcript, p. 14.  As noted above, the 
Veteran can attest to factual matters of which he had first-hand 
knowledge, such as in-service injuries resulting from parachute 
landings.  See Washington.  Further, while the Veteran's record 
does not contain a current diagnosis for a back disorder, a 
November 2005 VA outpatient report noted "likely DJD and also 
concern for radiculopathy secondary to disc herniation."  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  Taking into 
account the Veteran's statements in support of his claim, as well 
as the November 2005 VA outpatient report which suggested a 
probable low back disorder, the Veteran's claim for service 
connection should be remanded for a VA examination to determine 
whether he has a current diagnosis of a low back disorder which 
is etiologically-related to his period of active service.  

Regarding the Veteran's increased rating claim, the Veteran was 
last afforded a pertinent VA examination to address his service-
connected right knee disability in December 2005.  Subsequently, 
the Veteran, during his Board hearing, testified that his 
disability was "100 percent worse" since his last VA 
examination.  See Board Transcript, p. 9.  

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, the increased rating claim on appeal must be remanded 
for current complete, pertinent VA examination to provide 
findings that are consistent with applicable rating criteria, to 
include full orthopedic and neurological testing.  The medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully informed 
decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As to the Veteran's claim for entitlement to service connection 
for PTSD, he testified that he received treatment for this 
disorder at Oak Park Vet Center since 2008.  However, these Vet 
Center records are not associated with the Veteran's file. Where 
VA has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not actually 
before the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in the 
record").  As such, additional records may still exist that have 
not been associated with the Veteran's claims file.  On remand, 
all records from Oak Park Vet Center should be obtained, to the 
extent available.  Id.

Regarding the Veteran's claim for entitlement to service 
connection for a cardiovascular disorder, because the Veteran 
noted the existence of private records during his Board hearing 
which have not been associated with the claims file, to include 
ongoing treatment for such from a provider in Buffalo Grove, 
Illinois since 1990, the Veteran should be afforded additional 
medical release forms so as to permit the RO/AMC to obtain all 
outstanding treatment records, to the extent available.  

Since a favorable decision with regard to any issue remanded 
herein would have an impact as to the resolution of the Veteran's 
claim for a TDIU, such issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the 
Board will defer appellate consideration of the Veteran's claim 
of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send medical release forms 
to the Veteran, and request that he complete 
a release form for any private provider who 
treated him for a cardiovascular disorder in 
Buffalo Grove, Illinois, authorizing VA to 
request his records for treatment from 1990 
through the present.

2.  The RO/AMC should contact the Oak Park 
Vet Center and request copies of the 
Veteran's outstanding treatment records.  If 
any of the pertinent records are not 
available, or if the search for the records 
yields negative results, that fact should 
clearly be documented in the claims file.  

3.  Schedule the Veteran for a VA examination 
in the appropriate specialty to determine the 
nature and etiology of any current low back 
disorder, and opine as to whether any 
currently-diagnosed low back disorder is 
etiologically-related to the Veteran's period 
of active service.  After a review of the 
claims folder, to include the Veteran's 
statements in support of his claim, the 
examiner should address the following:

Whether it is at least as likely as not 
that any currently diagnosed low back 
disorder is directly related to the 
Veteran's period of active service.  

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A complete rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and extent of his service connected 
right knee disability.  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Any testing deemed necessary, 
including X-rays, should be performed.  

The examiner should also discuss whether the 
Veteran's disability exhibits weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disorder.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as to 
the degree to which pain could significantly 
limit functional ability during flare-ups.

Further, the examiner should address the 
impact of the service-connected right knee 
disability on the Veteran's occupational 
functioning (regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.

5.  After all available evidence has been 
associated with the claims file, in response 
to each paragraph above, the RO should review 
the evidence and determine if further 
development is warranted.  The RO should take 
any additional development as deemed 
necessary.  If the RO finds that a VA 
examination is warranted to address the 
Veteran's claim for a TDIU, the Veteran 
should be afforded such.

6. After all development has been completed, 
the RO should review the case again based on 
all additional evidence.  If the benefits 
sought are not granted, the RO should furnish 
the Veteran with a Supplemental Statement of 
the Case, and should give the Veteran a 
reasonable opportunity to respond before 
returning the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


